DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email by Joseph P. Gushue (Reg. No. 59,891) on 10/01/2021.
The application has been amended as follows: 

Claims 2, 4, 10, 12, 18, and 20 are cancelled.
Claims 1-23 are amended as follows:

1.	(Currently Amended)	A method for dynamically encoding an image, the method comprising:
receiving a block of a video stream;
dividing the block of the video stream into a plurality of sub-blocks;
calculating respective variance data for each of the plurality of sub-blocks, wherein each variance data represents a parameterization of a dispersion of pixel intensities within each respective sub-block;
determining a variance of the block of the video stream, wherein the variance of the block represents the parameterization of the dispersion of the variance data of each of the sub-blocks, wherein the variance of the block is any one of a standard deviation, an inter-quartile range (IQR), a mean absolute difference, a quartile coefficient of dispersion, or a coefficient of variation of the variance data of each of the sub-blocks;
classifying the block based on the determined variance of the block;
selecting encoding parameters for the block based on the classification, wherein the encoding parameters include compression parameters specific to a content type of the block such that the compression parameters for a block containing text have a higher quality than compression parameters for a block not containing text; and
encoding the block based on the encoding parameters. 

2.	(Canceled) 

3.	(Original)	The method of claim 1, further comprising:
dividing the video stream into a plurality of blocks, wherein the plurality of blocks include the block. 

4.	(Canceled)

5.	(Previously Presented)	The method of claim 1, wherein the respective content type is determined to be text in response to the variance of the block exceeding a threshold.



7.	(Original)	The method of claim 1, wherein the variance data is a standard deviation. 

8.	(Original)	The method of claim 7, wherein the variance data is an Interquartile Range. 

9.	(Currently Amended)	An encoding system comprising:
an input configured to receive a block of a video stream;
a pre-encoder configured to:
receive the block from the input;
divide the block of the video stream into a plurality of sub-blocks;
calculate respective variance data for each of the plurality of sub-blocks, wherein each variance data represents a parameterization of a dispersion of pixel intensities within each respective sub-block;
determine a variance of the block of the video stream, wherein the variance of the block represents the parameterization of the dispersion of the variance data of each of the sub-blocks, wherein the variance of the block is any one of a standard deviation, an inter-quartile range (IQR), a mean absolute difference, a quartile coefficient of dispersion, or  a coefficient of variation of the variance data of each of the sub-blocks;
classify the block based on the determined variance of the block; and
select encoding parameters for the block based on the classification, wherein the encoding parameters include compression parameters specific to a content type of the block such that the compression parameters for a block containing text have a higher quality than compression parameters for a block not containing text; and
an encoder configured to encode the block based on the encoding parameters selected.

10.	(Canceled) 



12. 	(Canceled)

13. 	(Previously Presented)	The encoding system of claim 9, wherein the respective content type is determined to be text in response to the variance of the block exceeding a threshold. 

14.	(Previously Presented)	The encoding system of claim 13, wherein the encoding parameter selected for text includes a Quantization Parameters (QP) that is lower than for other content types.

15. 	(Previously Presented)	The encoding system of claim 9, wherein the variance data is a standard deviation.

16.	(Original)	The encoding system of claim 9, wherein the variance data is an Interquartile Range. 

17.	(Currently Amended)	A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations for dynamically encoding an image, the operations comprising:
receiving a block of a video stream;
dividing the block of the video stream into a plurality of sub-blocks;
calculating respective variance data for each of the plurality of sub-blocks, wherein each variance data represents a parameterization of a dispersion of pixel intensities within each respective sub-block;
determining a variance of the block of the video stream, wherein the variance of the block represents the parameterization of the dispersion of the variance data of each of the sub-blocks, wherein the variance of the block is any one of a standard deviation, an inter-quartile range (IQR), a mean absolute difference, a quartile coefficient of dispersion, or a coefficient of variation of the variance data of each of the sub-blocks;
classifying the block based on the determined variance of the block;

encoding the block based on the encoding parameters. 

18.	(Canceled)

19.	(Previously Presented)	The non-transitory computer-readable medium of claim 17, wherein the respective content type is determined to be text in response to the variance of the block exceeding a threshold. 

20.	(Canceled)

21.	(Previously Presented)	The method of claim 1, wherein the variance data represents a measure of spatial complexity.

22.	(Previously Presented)	The encoding system of claim 9, wherein the variance data represents a measure of spatial complexity.

23.	(Previously Presented)	The non-transitory computer-readable medium of claim 17, wherein the variance data represents a measure of spatial complexity.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1, 9, and 17, the closet prior art does not specifically teach or reasonably suggest determining a variance of the block of the video stream, wherein the variance of the block represents the parameterization of the dispersion of the variance data of each of the sub-blocks, wherein the variance of the block is any one of a standard deviation, an inter-quartile range (IQR), a mean absolute difference, a quartile coefficient of dispersion, or a coefficient of variation of the variance data of each of the sub-blocks; classifying the block based on the determined variance of the block; selecting encoding parameters for the block based on the classification, wherein the encoding parameters include compression parameters specific to a content type of the block such that the compression parameters for a block containing text have a higher quality than compression parameters for a block not containing text. Dependent claims 3, 5-8, 11, 13-16, 19, and 21-23 are allowed for the reasons concerning the independent claims 1, 9, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3, 5-9, 11, 13-17, 19, and 21-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        10/12/2021